Title: Wednesday June the 27th 1781.
From: Adams, John Quincy
To: 


       This morning I went to take a walk with Mr. Bordly met in the street two of my old schoolmates; went to Madam Chabanel’s. We did not Stay there long; din’d at home; after dinner brother Charles and I went out of the Leyden Gate, and from thence to the Haerlem Schout with an intention of going to Leyden this day. When we got to the Schout we found the Roof was hir’d and some were obliged to go in the Ruim. We had a number of fellow travellers, but one of them who was some peasant or other, and who had drank full his portion, thinking himself very wise took all the conversation to himself and pleas’d us very much by his talk. When we had got half ways to Haerlem we chang’d boats, and our Boor took another glass of gin which made his tongue run about half as fast again as it did before. We got to Haerlem at about half past five o’clock; we found that the fair is at Haerlem at present; We passed through the city and went out to the Leyden Boat; but found that the Roof was hir’d again and so we were oblig’d to go again in the Ruim; Our Boor did not go to Leyden with us; we arriv’d at Leyden at about half past ten.
       Fine weather all day.
       Chapter 6th. From Pope’s works. Messiah. a sacred eclogue, in imitation of Virgil’s Pollio.
      